In this action involving a dispute as to the ownership of a certain limited liability company (hereinafter the LLC), the first cause of action requested a declaration as to the precise extent of the defendant’s ownership interest in the LLC. In support of that branch of his motion which is at issue on this appeal, the defendant did not request a declaration as to the precise amount of his interest in the LLC. Instead, the defendant sought summary judgment declaring that he held at least a 25% interest in the LLC. Since the relief requested would not conclusively dispose of the merits of the first cause of action, or any part of that cause of action, that branch of the defendant’s motion which is at issue on this appeal was properly denied (see CPLR 3212 [e]; B.Y., M.D., P.C. v Government Empl. Ins. Co., 26 Misc 3d 95, 96 [2010]; see also 6B Carmody-Wait 2d § 39:173).
In light of our determination, we need not consider the parties’ remaining contentions. Rivera, J.E, Roman, Sgroi and Cohen, JJ, concur.